         Case 1:18-cr-00032-DLF Document 265 Filed 12/02/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

        v.
                                                           No. 18-cr-0032 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

                Defendant.


                                             ORDER

       Before the Court is Concord’s Motion to Compel Compliance with Federal Rule of

Criminal Procedure 16 (Rule 16). Dkt. 241. On November 25, 2019, the Court issued a minute

order granting Concord’s motion in part and requiring the government to comply with the

requirements of Rule 16 with respect to any testimony concerning the defendants’ alleged use of

VPN technology. The Court also ordered Concord to provide notice of any expert testimony of

its own on or before December 20, 2019.

       The remaining portions of Concord’s motion concern two categories of evidence that the

government has proposed to introduce at trial: (1) evidence concerning the roles of certain

government agencies and (2) certain evidence obtained from Internet and social media sites.

With respect to the first category of testimony, the government intends to introduce testimony

“discussing the statutory and regulatory responsibilities and authorities of . . . agencies and how

they fulfill these responsibilities.” Gov’t Opp’n at 3. With respect to the second category of

testimony, the government intends to introduce “messages and posts made by indicted and

unindicted co-conspirators to and through various Internet and social media sites,” id. at 4, as
         Case 1:18-cr-00032-DLF Document 265 Filed 12/02/19 Page 2 of 3



well as “subscriber/user information for these accounts . . . [and] records of the IP addresses

from which these accounts were accessed,” id. at 8.

       Concord argues that the government must comply with Rule 16 because this testimony

will consist of “scientific, technical, or other specialized knowledge” falling within the

requirements of Federal Rule of Civil Procedure 702 (Rule 702). The Court disagrees.

Witnesses may offer lay opinion testimony pursuant to Federal Rule of Civil Procedure 701

(Rule 701) if the testimony is based not on “experience, training or specialized knowledge within

the realm of an expert, but . . . particularized knowledge that the witness has by virtue of his or

her position in the business.” Fed. R. Evid. 701, Advisory Committee’s Note. The Court finds

that the specific types of testimony that the government has described in its opposition would be

based on the “particularized knowledge” of lay witnesses. Id. Accordingly, the government may

introduce the testimony described above pursuant to Rule 701 and without complying with Rule

16.

       The Court notes, however, that its conclusion is based on the government’s

representations as to the specific nature of the testimony it plans to introduce. For instance, the

government has represented that its agency witnesses “will not be providing any opinion

testimony about whether the alleged conduct of the defendants would have prompted regulation

or triggered disclosure requirements, had these agencies known about the alleged conduct.”

Gov’t Opp’n at 4. And the government has further represented that “[a]side from possibly

defining a handful of terms . . . there will be no specialized or technical explanations offered” by

the witnesses who testify regarding Internet and social media accounts. Id. at 9. The Court

issues its ruling in reliance on these representations. If the government plans to elicit any
         Case 1:18-cr-00032-DLF Document 265 Filed 12/02/19 Page 3 of 3



testimony that would fall within the requirements of Rule 702, it must comply with the

disclosure requirements of Rule 16.

                                          CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Concord’s Motion to Compel Compliance with Federal Rule of

Criminal Procedure 16, Dkt. 241, is denied.




                                                           ________________________
                                                           DABNEY L. FRIEDRICH
                                                           United States District Judge
December 2, 2019
